DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington, Jr. (US Patent No. 5,181,353).
For claim 1, Harrington, Jr. discloses a building system (fig. 4) comprising: a plurality of standard panels (15, 18, col. 1 lines 25-26), the standard panels forming walls, a roof, and a floor of the building; a wall-to-roof transition panel (19) positioned between one of the standard panels of the roof (18), and one of the standard panels of one of the walls (15); wherein the transition panel dictates a roof pitch and shape and length of an eave associated with the roof.
For claim 2, Harrington, Jr. discloses that the wall-to-roof transition panel (fig. 4, 19) includes a roof leg and a vertical wall leg, the roof leg being at an angle relative to the vertical wall leg that corresponds to the roof pitch of the roof.
For claim 3, Harrington, Jr. discloses that a height of the vertical wall leg can be selected to accommodate a desired wall height for the wall which it forms a top portion of (intended use recitation treated in accordance with MPEP 2114).
For claim 4, Harrington, Jr. discloses that the building system further comprises an exterior frame (fig. 1B) comprising vertical posts (21) to which the standard panels and transition panels are attached.
For claim 5, Harrington, Jr. discloses that the standard panels of the walls are attached to the vertical posts (fig. 1B, 21), the exterior frame further comprising horizontal beams (13) to which the 
For claim 12, Harrington, Jr. discloses that the wall-to-roof transition panel (fig. 4, 19) accommodates an increased height to the wall, by including a vertical length to a wall leg of the transition panel adjacent to the wall, that adds to the wall height.
For claim 13, Harrington, Jr. discloses that the wall-to-roof transition panel (fig. 4, 19) accommodates an increased length to the roof, by including a roof leg having a selected length that adds to the length of the roof.
For claim 16, Harrington, Jr. discloses a building system (fig. 4) comprising: a plurality of standard panels, the standard panels forming walls (15), a roof (18), and a floor (11) of the building; the building system further comprising: a wall-to-roof transition panel (19) positioned between one of the standard panels of the roof, and one of the standard panels of one of the walls, wherein the transition panel (19) dictates a roof pitch associated with the roof.
For claim 17, Harrington, Jr. discloses that the building system comprises both the wall-to-roof transition panel (fig. 4, 19) of (i) and the wall-to-floor transition panel (fig. 4, 10) of (ii).
For claim 18, Harrington, Jr. discloses that the building system comprises the wall-to roof transition panel (19), the wall-to-roof transition panel including an angled roof leg and a vertical wall leg, the angled roof leg being at an angle relative to the vertical wall leg that corresponds to the roof pitch of the roof.
For claim 19, Harrington, Jr. discloses that a height of the vertical wall leg can be selected to accommodate a desired wall height for the wall which it forms a top portion of (intended use recitation).
For claim 20, Harrington, Jr. discloses that a length of the roof leg can be selected to accommodate a desired roof length for the roof which it forms a portion of (intended use recitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, Jr. (US Patent No. 5,181,353) in view of Morrell (US Patent No. 2,202,783).
For claim 8, Harrington, Jr. does not disclose that elongate splines in the form of I-beams are provided extending horizontally between each of the standard panels.
Morrell discloses a building system (figs. 10&19) comprising a plurality of panels (fig. 19, 84), wherein elongate splines (83) in the form of I-beams are provided extending horizontally between each of the standard panels to carry and strengthen the assembly (col. 4B, lines 49-55).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to strengthen the assembly of Harrington, Jr. with elongate splines in the form of I-beams extending horizontally between each of the standard panels as made obvious by Morrell to increase the strength of the assembly.
For claim 9, Morrell discloses the obviousness of providing elongate splines in the form of I-beams extending horizontally between panels of a building system and it would be obvious to one having ordinary skill in the art at the time of the invention to provide elongate splines in the form of I-beams extending horizontally between the wall-to-roof transition panel and the adjacent standard panel of the roof, and between the wall-to-roof transition panel and the adjacent standard panel of the wall of Harrington, Jr. to strengthen the building system and provide a means of connection between the panels.
For claim 10, Harrington, Jr. does not disclose that each standard panel and the wall-to-roof transition panel each comprises a pair of channels extending horizontally through a length of each panel, configured to receive a portion of a flange of an I-beam spline that is positioned between the panel and a corresponding adjacent panel.
Morrell discloses a building system (figs. 10&19) comprising a plurality of panels (fig. 19, 84), wherein each panel (84) comprises a pair of channels extending horizontally through a length of each panel, configured to receive a portion of a flange of an I-beam spline that is positioned between the panel and a corresponding adjacent panel.

For claim 11, Harrington, Jr. discloses that the standard panel comprises a lightweight body (col. 3 line 2, the applicant has defined lightweight to mean a foam material in the Specification [0069]), but does not disclose a plurality of channels extending horizontally through a length of the panel, each channel being configured to receive an elongate spline therein, wherein each elongate spline once received in the channel is at least partially disposed within the lightweight body, without the spline being exposed on an outside major planar face of the lightweight body, so that the elongate spline is restrained once received within the channel.
Morrell discloses a building system (figs. 10&19) comprising a plurality of panels (fig. 19, 84), wherein each panel (84) comprises a plurality of channels extending horizontally through a length of each panel, each channel being configured to receive an elongate spline (83) therein, wherein each elongate spline once received in the channel is at least partially disposed within the lightweight body, without the spline being exposed on an outside major planar face of the lightweight body, so that the elongate spline is restrained once received within the channel.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a pair of channels extending horizontally through a length of each panel of Harrington, Jr. as made obvious by Morrell to provide a means to receive I-beams that will be used to strengthen and connect the panels of the building system.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, Jr. (US Patent No. 5,181,353) in view of Neuhaus, III et al. (US Patent No. 6,460,302).
For claim 14, Harrington, Jr. does not disclose that the wall-to-roof transition panel further includes a slot for insertion of an eave stiffening member.
Neuhaus, III et al. discloses a building system (fig. 18) having roofing panels (28), wherein the roofing panel includes a slot for insertion of an eave stiffening member (fig. 16, 37, 38, col. 5 lines 56-63).

For claim 15, the combination discloses that the slot (Neuhaus, III et al. fig, 16, 37) for insertion of an eave stiffening member (38) is C-shaped, running horizontally, parallel to a free eave end of the wall-to-roof transition panel (col. 5 lines 56-63, from the front to the back of the roof).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a building system comprising a plurality of panels, the panels forming walls, a roof, and a floor of the building, a wall-to-roof transition panel positioned between one of the standard panels of the roof and one of the standard panels of one of the walls, wherein the building system further comprises an exterior frame comprising vertical posts to which the standard panels and transition panels are attached and wherein the standard panels are attached to members of the exterior frame by ear brackets attached to elongate splines extending horizontally through channels formed in each of the standard panels.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633